DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 4, and 6-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tamura et al. (US 2017/0068995).
Regarding Claim 1, Tamura et al discloses a device comprising: a storage (Fig. 15, a re-writable read only memory (ROM) 358 storing a boot-up program and the like; a random access memory (RAM) 360 storing program instructions, a system program and work data; a hard disk drive (HDD) 354 storing computer programs and bilingual corpus) (page 8, paragraphs [0105]-[0107]) that stores a trained neural network (The RNN-based model can be trained by the supervised approach as in the FFNN-based model) (page 4, paragraph [0056]) into which first natural language text is input and that is trained to output second natural language text and alignment information, the second natural language text being in accordance with a predetermined purpose corresponding to the first natural language text, and the alignment information indicating, for each part of the second natural language text, which part of the first natural language text is a basis of information for generation (FIG. 4 shows a configuration of the RNN-based model 100. Referring to FIG. 4, model 100 includes an input (Lookup) layer 110, a hidden layer 112, and an output layer 114. These have weight matrices L, {Hd, Rd, BdH} and {O,BO}, respectively. The matrices (Hd, Rd, BdH) in the hidden layer 112 depend on alignment, where d denotes the jump distance from alignment aj−1 to alignment aj: d=aj−aj−1) (page 4, paragraphs [0048]-[0049]); and a hardware processor (Fig. 15, CPU (Central Processing Unit) 356) (page 8, paragraph [0105]) that, when reading and executing the trained neural network: inputs text into the trained neural network (Thereafter, inputs of θ1FE, θ1EF and a constant MaxIter indicating the number of maximum iteration are received, and training data T and IBM1 are read (step 152)) (page 5, paragraph [0066]); and outputs a predicted result of output text in accordance with a predetermined purpose, and alignment information indicating, for each part of the predicted result of the output text, which part of the input text is a basis of information for generation (a step 156 of outputting values θEFMaxIter+1 and θFEMaxIter+1 obtained at the completion of step 154 and ending the process) (page 5, paragraph [0066]).
Regarding Claim 3, Tamura et al discloses a device comprising: a storage (Fig. 15, a re-writable read only memory (ROM) 358 storing a boot-up program and the like; a random access memory (RAM) 360 storing program instructions, a system program and work data; a hard disk drive (HDD) 354 storing computer programs and bilingual corpus) (page 8, paragraphs [0105]-[0107]) that stores a neural network (The RNN-based model can be trained by the supervised approach as in the FFNN-based model) (page 4, paragraph [0056]) into which first natural language text is input and that outputs second natural language text and alignment information, the second natural language text being in accordance with a predetermined purpose corresponding to the first natural language text, and the alignment information indicating, for each part of the second natural language text, which part of the first natural language text is a basis of information for generation (FIG. 4 shows a configuration of the RNN-based model 100. Referring to FIG. 4, model 100 includes an input (Lookup) layer 110, a hidden layer 112, and an output layer 114. These have weight matrices L, {Hd, Rd, BdH} and {O,BO}, respectively. The matrices (Hd, Rd, BdH) in the hidden layer 112 depend on alignment, where d denotes the jump distance from alignment aj−1 to alignment aj: d=aj−aj−1) (page 4, paragraphs [0048]-[0049]); and a hardware processor(Fig. 15, CPU (Central Processing Unit) 356) (page 8, paragraph [0105]) that, when reading and executing the neural network: inputs text for learning into the neural network (Thereafter, inputs of θ1FE, θ1EF and a constant MaxIter indicating the number of maximum iteration are received, and training data T and IBM1 are read (step 152)) (page 5, paragraph [0066]); outputs a predicted result of output text for learning and alignment information, with respect to each of learning data given beforehand consisting of pairs of the input text for learning and correct output text for learning (a step 156 of outputting values θEFMaxIter+1 and θFEMaxIter+1 obtained at the completion of step 154 and ending the process) (page 5, paragraph [0066]); and updates each parameter of the neural network, in accordance with a value of a loss function calculated based on the predicted result of the output text for learning and the alignment information (The present embodiment introduced this idea into ranking loss with margin {Formula 11} where Φ is a set of all possible alignments given (f, e), EΦ[sΦ] is the expected value of the score sθ on Φ, e+ denotes a target language sentence in the training data, and e− denotes a pseudo target language sentence) (page 5, paragraph [0059]).
Regarding Claim 4, Tamura et al discloses the device, wherein the loss function is characterized by being calculated such that a value of a loss function becomes smaller in a case of a degree of similarity between a first occurrence frequency and a second occurrence frequency being high, than in a case of the degree of similarity being low, the first occurrence frequency being an occurrence frequency of each vocabulary word of a first natural language used in generating the predicted result of the output text for learning, and the second occurrence frequency being an occurrence frequency of each vocabulary word of the first natural language in the input text for learning (In a simple method of generating e−, e− is generated by repeating a random sampling of target words from a set Ve of target language words | e+| times and lining them up) (page 5, paragraph [0061]).  
Claims 6 and 8 are rejected for the same reason as claim 1.
Claims 7 and 9 are rejected for the same reason as claim 3.
Allowable Subject Matter
Claims 2 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Specifically, the prior art fails to teach “outputs a predicted result of a j-th processing unit and information specifying a processing unit in the input text used in generating the predicted result of the j-th processing unit, using hidden states obtained from converting a predicted result of a j−1-th processing unit of the output text, and the intermediate states” as recited in claims 2 and 5.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/24/2020 was filed in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement is being considered by the examiner.
Cited Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Le et al. (WO .2016/065327) discloses neural machine translation systems with rare word processing.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATWANT K SINGH whose telephone number is (571)272-7468. The examiner can normally be reached Monday thru Friday 8:30 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad H. Ghayour can be reached on (571)272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SATWANT K SINGH/Primary Examiner, Art Unit 2672